Citation Nr: 0403960	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-22 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than April 26, 
2000, for the grant of a 70 percent disability evaluation for 
schizophrenia.

2.  Entitlement to an effective date earlier than April 26, 
2000, for the grant of a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty for training from February 
1973 to August 1973 and on active duty from June 1974 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran submitted a claim for an increased evaluation for 
his service-connected schizophrenia in April 2000.  The claim 
was originally denied and the veteran appealed the denial.  
The veteran's disability rating was subsequently increased to 
70 percent by way of a rating decision dated in May 2002.  
The veteran submitted a notice of disagreement wherein he 
disputed the effective date of the increase in June 2002.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997) (notice of disagreement (NOD) regarding disability 
compensation level separate from prior NOD regarding issue of 
service connection).  He also stated that he was satisfied 
with his "100 percent unemployable rating" and that he 
would withdraw the issue from appeal.  The RO construed the 
veteran's statement as a withdrawal of his appeal for an 
increased rating, and the veteran has not objected to this 
interpretation of his statement.  The Board concurs with the 
RO's conclusion and finds that the appeal for an increased 
rating has been withdrawn.  38 C.F.R. § 20.204 (2003).

Finally, the Board notes that records for the veteran were 
received from the Social Security Administration (SSA) in 
March 2002.  A review of those records reveals that there are 
records for a second individual intermixed with the veteran's 
SSA records.  The RO should review the SSA records, remove 
those that do not relate to the veteran, and return the 
inapplicable records to the SSA.


REMAND

As noted above, the veteran originally submitted a claim for 
entitlement to an increased disability evaluation for his 
service-connected schizophrenia in April 2000.  Eventually 
the veteran was granted a 70 percent disability evaluation by 
way of a rating decision dated in May 2002.  The veteran was 
also granted entitlement to a TDIU rating by the same rating 
decision.  The veteran later submitted his notice of 
disagreement with the effective date for the 70 percent and 
TDIU ratings.

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was enacted in November 2000, prior 
to the veteran's current claim for earlier effective dates.  
VA has also issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are not applicable in this case, the changes "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45,629.

There is no indication in the claims file that the veteran 
was apprised of the provisions of the VCAA or of VA's duty to 
provide notice and duty to provide assistance in the 
development of his claim other than reference to the 
applicable statutory and regulatory provisions in a statement 
of the case and supplemental statement of the case.

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The United States Court of 
Appeals for Veterans Claims (Court), has strictly interpreted 
the requirements to provide the required notice and the duty 
to assist in the development of a claim.  Moreover, the Court 
has recently addressed the application of the VCAA to claims 
for entitlement to an earlier effective date.  See Huston v. 
Principi, 17 Vet. App. 195, 201-203 (2003).  Accordingly, the 
veteran must be informed of the information or evidence 
necessary to substantiate his claim for an earlier effective 
date for the grant of his 70 percent disability rating for 
his service-connected schizophrenia and for his claim for an 
earlier effective date for the grant of his TDIU rating.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2003).  The veteran should be 
specifically told of the information 
or evidence he should submit, if 
any, and of the information or 
evidence that VA will obtain with 
respect to his claims, if any.  
38 U.S.C.A. § 5103(a) (West 2002).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

